Citation Nr: 0217803	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-00 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for muscular dystrophy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran apparently first had active duty from 1952 to 
1955, although the exact dates of that service have not 
been verified.  He had verified active duty from August 
1962 to November 1979, at which point he retired with over 
20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 RO decision that denied service 
connection for muscular dystrophy.


FINDINGS OF FACT

The veteran's current muscular dystrophy began during his 
active duty.


CONCLUSION OF LAW

Muscular dystrophy was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran apparently first had active duty from 1952 to 
1955, although the exact dates of that service have not 
been verified.  He had verified active duty from August 
1962 to November 1979, at which point he retired with over 
20 years of service.

His service medical records note that in March 1963 he 
complained of persistent low back pain for the past 3 
weeks.  From late January to mid-February 1964, when 
hospitalized for a herniated nucleus pulposus, he reported 
having had low back pain intermittently since 1955; he was 
leaning with his body toward the right and unable to bend 
forward.  On treatment in March 1964, a history of 
hospitalization for back pain in 1954 was noted; the 
examination at that time found no muscle spasm of the back 
and normal motor strength and sensation in the lower 
extremities.  He reported continuing right leg pain that 
same month.  He continued having low back pain throughout 
service, including in 1976, with pain down the right leg 
to the knee.  In October 1978, he twisted his left ankle 
while playing sports.  On his November 1978 and August 
1979 retirement examinations, he reported that he had 
cramps in his legs after vigorous exercises for the past 5 
years as well as recurrent back pain.  

On VA examination in January 1980, he described low back 
pain with occasional pain in the right leg.  A private 
doctor wrote in January 1980 that the veteran had a prior 
history of left shoulder separation in 1947, right elbow 
fracture in 1944, and herniated disc in 1955.  A private 
doctor wrote in March 1980 that the veteran had moderate 
degenerative disc disease of L5-S1.  

In April 1980, the RO awarded service connection for a low 
back condition.  

Treatment records from August to December 1982, from a 
hospital at Eglin Air Force Base, note that during this 
time the veteran was found to have chronic mildly active 
noninflammatory myopathic process.  In August 1982, he 
complained of back and arm weakness that he had noticed 
most predominantly in the past 3 weeks.  He reported that 
he had had arm weakness for 5 years, with inability to do 
pushups 5 years earlier or to throw a football more than 
10 yards in the past 5 to 6 years.  Records concerning an 
October 1982 arm muscle biopsy note the study was being 
done to rule out neuromuscular disease, and the veteran 
gave a history of progressive weakness in the upper 
extremities for 8 years, with loss of muscle tone and 
control.  According to an October 1982 report from the 
Armed Forces Institute of Pathology, which reviewed the 
biopsy material, the picture was not specific at that 
time, but it could be consistent with one of the adult 
forms of muscular dystrophy.  It was noted that these 
conditions often had a manifest hereditary pattern and 
presented with chronic slowly progressive proximal muscle 
weakness and atrophy.  

The veteran was treated by Dr. Mack D. Jones from 1990 to 
1993.  In March 1990 progress notes, it was noted that 
muscular dystrophy was most likely, with findings of 
fascioscapulohumeral muscular dystrophy without facial 
involvement.  The veteran stated that he had gradual onset 
of weakness since the mid 1970s, and he described past 
episodes in which he noticed weakness while doing 
particular routine activities.

Two doctors with the Mayo Clinic in Jacksonville, Florida 
wrote in August 1992 that they agreed that the veteran had 
one of the adult forms of muscular dystrophy.  They noted 
that while there are several types of adult onset muscular 
dystrophy. The two most likely considerations were fascio-
scapular-humeral dystrophy or another closely related 
condition called limb girdle dystrophy.  Both of these two 
types of muscular dystrophy produced progressive weakness 
of the muscles such as in the veteran's case.  Given the 
nonpainful and slowly progressive nature of the veteran's 
muscle weakness, the likelihood of an inflammatory 
component was extremely low.  In the letter, the doctors 
also noted the veteran's account that the first hint of 
weakness appeared in the mid 1970s when he began noticing 
that his basketball shots were falling short of the net, 
with very gradual development of progressive weakness and 
atrophy of the muscles in the shoulder region and in the 
upper arms.  In the past year he had become aware of 
gradual weakness and shrinkage of thigh muscles.  

Private medical records from 1998 to 2001 from the office 
of Dr. Gregory J. Piacente show treatment for muscular 
dystrophy.  In an October 1998 report, the doctor said the 
consensus was that the veteran had fascio-scapular-humeral 
muscular dystrophy, with a long-standing history of 
progressive weakness.  The veteran did not know of any 
family history of muscular dystrophy, although he recalled 
that a grandfather walked with a cane most of his life.

In March 2000, the veteran filed his claim for service 
connection for muscular dystrophy.  He stated that he 
believed his disease started in service in the 1970s.  In 
this and later statements, the veteran detailed how he 
noticed muscle weakness in his arms and legs beginning in 
service and continuing thereafter, and he detailed 
particular activities during which he first noticed the 
weakness.

In May 2000, the veteran also submitted lay statements 
from several service colleagues including from L.R. 
(statement is undated but notary's stamp indicates 
notary's commission would expire in November 1993), from 
R.W. (statement dated August 1992), and from R.T. 
(statement dated in January 1993).  These individuals all 
described how the veteran experienced diminished physical 
capacity during sports and other activities during 
service.  

Statements dated in 2001 and 2002 were received from the 
veteran's representative.  These discuss medical texts on 
muscular dystrophy, including early signs of the condition 
such as muscle weakness, and the progressive nature of the 
disorder.  The representative argued that the veteran's 
muscular dystrophy first appeared in service even if not 
diagnosed until after service.

II.  Analysis

The veteran claims service connection for muscular 
dystrophy.  Under the circumstances of this case, there 
has been adequate VA compliance with the notice and duty 
to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
progressive muscular atrophy, will be presumed if they are 
manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

The veteran had over 20 years of active duty, ending in 
retirement in November 1979.  His service medical records 
do not contain a diagnosis of muscular dystrophy.  The 
service records do show various musculoskeletal 
complaints, although the complaints were generally 
attributed to other diagnosed conditions such as a back 
disorder.  

Medical records first show an impression of possible 
muscular dystrophy in August 1982, more than 2 years after 
service.  Yet when the veteran first sought treatment in 
1982 he gave a history of early signs of muscle weakness 
beginning in the mid 1970s (i.e., when he was on active 
duty).  Later medical records in the 1980s and 1990s 
indicate the diagnosis of muscular dystrophy was 
confirmed, and these records include a consistent history 
from the veteran, at times given in great detail, of his 
symptoms first appearing in the mid 1970s while on active 
duty.  Lay statements from service comrades, dated in the 
early 1990s, add support to the veteran's history of his 
symptoms first appearing in service.

The veteran did not file a VA claim for service connection 
for muscular dystrophy until 2000, yet for years before 
then, in the course of treatment for the disease, he 
spontaneously described to his doctors how he had early 
symptoms of the disease beginning in service and 
continuing thereafter.  This medical history spontaneously 
given by the veteran to doctors during the early years of 
treatment, and prior to his VA claim, was free of any 
motive of VA compensation, and such history was also 
corroborated by service comrades in statements given long 
before the VA claim.  Under such circumstances, the lay 
accounts of early symptoms of muscular dystrophy being 
present during service (even if the condition was not 
diagnosed until after service) are credible and have 
significant probative value.  The medical treatment 
records, as well as medical articles discussed by the 
veteran's representative, essentially note that muscular 
dystrophy may make a gradual appearance and then is 
progressive in nature.  It seems quite possible that early 
symptoms of muscular dystrophy (such as those reportedly 
experienced by the veteran in service) may not be 
medically documented or may initially be attributed to 
other medical conditions.

One reasonable interpretation of the evidence is that the 
veteran's muscular dystrophy was first manifest and began 
during his lengthy period of active duty, even if the 
condition was not medically diagnosed until after service.  
38 C.F.R. § 3.303(d).  With full application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that such is the case.  Accordingly, the Board 
concludes that the veteran's muscular dystrophy was 
incurred in service, and service connection for the 
condition is warranted. 


ORDER

Service connection for muscular dystrophy is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

